NUMBERS
                                 13-14-00713-CV
                                 13-14-00714-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

            IN RE NATIONAL LLOYDS INSURANCE COMPANY


                      On Petition for Writ of Mandamus.


           ORDER ON RELATOR’S EMERGENCY MOTION FOR
            TEMPORARY RELIEF TO STAY ENFORCEMENT
                  OF DISTRICT COURT’S ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Relator, National Lloyds Insurance Company, filed a petition for writ of mandamus

on December 15, 2014, requesting an order directing the Respondent The Honorable

Rose Guerra Reyna, Judge of the 206th Judicial District Court Hidalgo County, Texas to

vacate her orders of November 12, 2014 wherein she compelled Relator to produce

documents and ordered Relator to pay sanctions to real parties in interest in cause
numbers 13-0123 and 13-0130. This Court requested a response to relator’s petition on

December 17, 2014, and we granted real parties in interest’s motion for an extension of

time to file the response until January 28, 2015.

       On January 16, 2015, Relator filed motions for temporary relief requesting that this

Court stay all trial court proceedings in said causes, pending our review of the petition for

writ of mandamus. After considering Relator’s motions for temporary relief, we hereby

GRANT the motions and STAY all proceedings in cause numbers 13-0123 and 13-0130,

until further orders of this Court. See TEX. R. APP. P. 52.10(b).

       Real Parties in Interest’s response to Relator’s petition for writ of mandamus

remains due on or before January 28, 2015. See id. at 52.4.



                                                                PER CURIAM

Delivered and filed the
21st day of January, 2015.




                                             2